ENDORSEMENT# 15 This endorsement, effective 12:01 am June1, 2012forms a part of policy number 01-857-89-98 issued to Bennett Group Financial Services LLC by Illinois National Insurance Company POLICY PERIOD EXPANDED ENDORSEMENT In consideration of the additional premium of $2,070, it is hereby understood and agreed that the Policy Period as set forth in the Declarations is deleted in its entirety and replaced with the following: Policy Period: From:June 1, 2011 To:June 30, 2012 It is further understood and agreed that the Limit of Liability for the expanded Policy Period set forth in this endorsement shall be part of, and not in addition to, the Limit of Liability stated in the Declarations of this policy. ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED. AUTHORIZED REPRESENTATIVE © Chartis Inc. All rights reserved. 108313 (03/11) END 15 ENDORSEMENT# 16 This endorsement, effective 12:01 am June1, 2012forms a part of policy number 01-857-89-98 issued to Bennett Group Financial Services LLC by Illinois National Insurance Company FORMS INDEX (AMENDED) In consideration of the premium charged, it is hereby understood and agreed that the “Forms Index” Endorsement is amended to include the following: FORMNUMBER EDITION DATE FORM TITLE 03/11 POLICY PERIOD EXPANDED ENDORSEMENT SYSLIB 01/05 FORMS INDEX (AMENDED) ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED. AUTHORIZED REPRESENTATIVE (1/05) END 016 Page 1 of 1
